Name: Commission Regulation (EC) No 906/2004 of 29 April 2004 correcting the Spanish and Portuguese versions of Commission Regulation (EEC) No 2598/70 specifying the items to be included under the various headings in the forms of accounts shown in Annex I to Council Regulation (EEC) No 1108/70 of 4 June 1970
 Type: Regulation
 Subject Matter: accounting;  transport policy;  Europe
 Date Published: nan

 Avis juridique important|32004R0906Commission Regulation (EC) No 906/2004 of 29 April 2004 correcting the Spanish and Portuguese versions of Commission Regulation (EEC) No 2598/70 specifying the items to be included under the various headings in the forms of accounts shown in Annex I to Council Regulation (EEC) No 1108/70 of 4 June 1970 Official Journal L 163 , 30/04/2004 P. 0049 - 0049Commission Regulation (EC) No 906/2004of 29 April 2004correcting the Spanish and Portuguese versions of Commission Regulation (EEC) No 2598/70 specifying the items to be included under the various headings in the forms of accounts shown in Annex I to Council Regulation (EEC) No 1108/70 of 4 June 1970THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 1108/70 of 4 June 1970 introducing an accounting system for expenditure on infrastructure in respect of transport by rail, road and inland waterway(1), and in particular Article 9(1) thereof,Whereas:(1) The Spanish and Portuguese versions of Commission Regulation (EEC) No 2598/70 of 18 December 1970 specifying the items to be included under the various headings in the forms of accounts shown in Annex I to Council Regulation (EEC) No 1108/70 of 4 June 1970(2) contain errors. The necessary corrections therefore need to be made to these language versions.(2) The measures provided for in this Regulation are in accordance with the opinion of the committee of government experts,HAS ADOPTED THIS REGULATION:Article 1Regulation (EEC) No 2598/70 is corrected as follows:1. concerns only the Portuguese version;2. concerns only the Spanish version.Article 2This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 29 April 2004.For the CommissionLoyola De PalacioVice-President(1) OJ L 130, 15.6.1970, p. 4.(2) OJ L 278, 23.12.1970, p. 1.